NUMBER 13-07-00655-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 



IN THE INTEREST OF A. R. B., C. D. H., B. S. H., AND R. C. H.,
CHILDREN 
 


On appeal from 36th District Court 
of Bee County, Texas.




MEMORANDUM OPINION
 
Before Justices Yanez, Garza and Vela

Memorandum Opinion Per Curiam

	A. H., has filed an appeal from the termination of her parental rights to children,
A.R.B., C.D.H., B.S.H., and R.C.H.  We affirm.
	Section 263.405(b) of the Texas Family Code requires an appellant to file, not later
than the fifteenth day after a final order is signed, a statement "of the point or points on
which the party intends to appeal."  Tex. Fam. Code Ann. § 263.405(b) (Vernon Supp.
2006).  The Legislature added a new subsection, effective for appeals filed after
September 1, 2005, which provides that the "appellate court may not consider any issue
that was not specifically presented to the trial court in a timely filed statement of the points
on which the party intends to appeal . . . ."  See id. § 263.405(i) (Vernon Supp. 2006).  
	Here, the judgment was entered October 2, 2007.  The clerk's record, filed in this
Court on January 28, 2008, and supplemental clerk's records, filed on February 22, 2008,
March 19, 2008, April 23, 2008, June 9, 2008, June 23, 2008 and June 30, 2008, fail to
contain a statement of points on appeal.  
	On March 7, 2008, the Clerk of this Court notified appellant that the record before
the Court lacked a statement of points and directed appellant to correct this defect, if such
could be done, within ten days from the date of that notice.  Appellant has failed to respond
to this directive.  The statute is clear that a party who does not file a statement of the points
on appeal within fifteen days does not preserve any issues for appeal. Tex. Fam. Code
Ann. § 263.405(i); In re R.M.R., 218 S.W.3d 863, 864 (Tex. App.-Corpus Christi 2007, no
pet.); In re M.N., 230 S.W.3d 248, 249 (Tex. App.-Eastland 2007, pet. filed); In re T.T., 228
S.W.3d 312 (Tex. App.-Houston [14th Dist.] 2007, pet. denied); In re J.W.H., 222 S.W.3d
661 (Tex. App.-Waco 2007, no pet.); In re D.A.R., 201 S.W.3d 229 (Tex. App.-Fort Worth
2006, no pet.).
	In a situation such as this, where no statement of points exists, under the express
terms of the statute, there is no contention of error that can be raised that we may consider
on appeal.  In re R.M.R., 218 S.W.3d at 864.  Accordingly, we affirm the judgment of the
trial court.

							PER CURIAM
Memorandum Opinion delivered and 
filed this the 4th day of December, 2008.